Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on July 25, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 4, 19, and 20 are now amended.
Claim 12 is now canceled.
Claims 1–11 and 13–20 are pending in the application, of which claims 15–18 are withdrawn from consideration.
RESPONSE TO ARGUMENTS
Responsive to the amendment changing the scope of claim 4, the rejection under 35 U.S.C. § 112(a) thereof is now withdrawn.
Responsive to the amendment narrowing the scope of the independent claims to that of claim 12, both prior grounds of rejection under 35 U.S.C. § 103 are hereby withdrawn, and replaced with the same grounds of rejection as set forth in the last Office Action for claim 12. Specifically, claims 1–7, 14, 19, and 20 are now rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2021/0373919 A1 (hereafter “Davenport”) in view of U.S. Patent Application Publication No. 2013/0290911 A1 (hereafter “Praphul”), and further in view of U.S. Patent Application Publication No. 2022/0089179 A1 (“Sakamoto”), and claims 1, 7, 13, 14, 19, and 20 are now rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 9,661,470 (hereafter “Du Bois”) in view of U.S. Patent Application Publication No. 2015/0077336 (hereafter “Elangovan”), and further in view of Sakamoto. The Applicant’s traversal of the rejection has been considered, but is not persuasive.
The Applicant contends that “Sakamoto does not disclose any sensors which gathers a first sensor data and second sensor data about a user or a portable device carried by the user.” However, Sakamoto does not need to disclose sensors for gathering data about a user or a portable device, because that is what Davenport and Du Bois are already cited as teaching. “Non-obviousness cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references.” In re Keller, 642 F.2d 413, 425 (CCPA 1981). 
Rather, to reach a conclusion of obviousness, Sakamoto only needs to teach or suggest “utilizing a trained deep neural network to cross-correlate the first sensor data and the second sensor data to obtain cross-correlated information of the first user.” And that is exactly what Sakamoto’s arithmetic block 211 does. It “fuses the pieces of raw data input from the sensors to generate the raw data fusion result 701 that is surrounding object data,” and it fuses the sensor data using “a deep neural network (DNN) provided in the arithmetic block 211.” Sakamoto ¶ 31.
The Applicant also accuses the Office of engaging in hindsight reasoning, yet the only evidence that the Applicant provides in support of the hindsight accusation is that “the Office Action relied on duplication of arithmetic block 211 of Sakamoto to improve Davenport and Praphul’s sensor arrangements because a deep neural network would enable processing of a large amount of pieces of data,” when Davenport and Praphul allegedly fail to describe producing “a large amount” of data. (Response 14). Respectfully, the Applicant is wrong for three reasons.
For one, the Applicant’s quote of the rejection conveniently leaves out an important portion of the Office Action that undercuts the Applicant’s argument. The full statement says that one would have been motivated to duplicate arithmetic block 211 because a deep neural network would enable processing of “a large amount of pieces of data,” and “highly accurate” interpretation thereof. Sakamoto ¶ 31 (emphasis added). The promise of increased accuracy is a prima facie obvious reason for a person of ordinary skill to 
Second, the Applicant’s assertion that Davenport fails to disclose a “large” amount sensor data seems to be an unsupported conclusory statement. FIG. 1 of Davenport illustrates several sensors 114 each providing data, and at least two of those sensors include video data. 
Moreover, this reasoning particularly fails for the Du Bois rejection, because Du Bois explicitly discloses that its “LIDAR units may be configured to create the point cloud by measuring a large number of points on the surface of the object.” Du Bois col. 8 ll. 19–21 (emphasis added). Accordingly, the Applicant’s argument that Du Bois is allegedly deficient for reasons that are “similar to the above stated reasons with regards to independent claim 1” (Response 15) is clearly untrue, because Du Bois explicitly teaches that its sensors produce a “large number” of data points. In fact, Sakamoto explicitly discloses the use of its invention with LIDAR data. See Sakamoto ¶¶ 18 and 22. 
Third, even assuming for the sake of argument that the Applicant’s guess about the data quantity in Davenport were correct, the amount of data that Davenport currently produces is irrelevant to the question of hindsight. That is, even if Davenport’s sensors hypothetically produced a small amount of data, Sakamoto’s promise of arithmetic block 211’s ability to process a large amount of sensor data would still be desirable for use with Davenport’s system, as this would allow Davenport’s to scale gracefully responsive to routine and expected improvements in the sensors’ quantity and precision.
Therefore, in view of the foregoing, the Examiner is not persuaded of error, and the rejection is maintained. Since the application is not yet in condition for allowance, the request for a notice of allowance (Response 16) is respectfully denied.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statements filed on August 4, 2022 comply with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore have been placed in the application file. The information referred to therein has been considered as to the merits.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
I.	DAVENPORT, PRAPHUL, AND SAKAMOTO TEACH CLAIMS 1–7, 14, 19, AND 20.
Claims 1–7, 14, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2021/0373919 A1 (hereafter “Davenport”) in view of U.S. Patent Application Publication No. 2013/0290911 A1 (hereafter “Praphul”), and further in view of U.S. Patent Application Publication No. 2022/0089179 A1 (“Sakamoto”).
Claim 1
Davenport teaches:
A cross-correlation system, comprising: control circuitry configured to:
“FIG. 1 depicts an example environment 100.” Davenport ¶ 26. Such an environment may be implemented with various control circuitry, as shown in FIG. 4.
obtain first sensor data of a first user from a radio detection and ranging system;
The environment 100 includes a dynamic user-interface configuration system 102 that “can use data from one or more sensors 114a–d installed at the house 112.” Davenport ¶ 27. For example, “the dynamic user-interface configuration system 102 can receive data from a motion sensor 114c that indicates that the user device 116a–c is near the motion sensor 114c.” Davenport ¶ 32.
detect a first portable device carried by the first user based on the first sensor data of the first user;
The sensor data may further indicate that the user is carrying a user device 116a-c. “e.g., using near field communication.” Davenport ¶ 35. 
obtain second sensor data from the first portable device based on the detection of the first portable device of the first user;
The dynamic user-interface configuration system 102 customizes user interface components on the user device 116 based on the first data from sensors 114, see Davenport ¶¶ 27 and 66, and then, the system “receives data indicating user selection” of one of the components on the user device 116 (i.e., the claimed second sensor data). Davenport ¶¶ 63 and 67

The system uses the first data from sensors 114 to contextualize the meaning of the second data, Davenport ¶ 66, such that, for different contexts, “the dynamic user-interface configuration system can configure selection of one or more of the components in the second customized user interface 200c to cause different actions, actions that interact with different devices, or both.” Davenport ¶ 67.
recognize a first selection] specific to the first user based on the cross-correlated information of the first user;
The system a single command based on the combination of “when a user device receives data indicating selection of the wakeup process component 216” together with a recognition of which context the selection was received. Davenport ¶ 67. The selection may be “specific to the first user” because the components of the user interface 200c may be further customized based on a user account associated with both the user and specific customizations for that user. See Davenport ¶¶ 41 and 71.
identify a first controllable device from a plurality of controllable devices and a first action that is to be executed at the identified first controllable device, based on the first selection]; and control the identified first controllable device to execute the first action based on the first selection].
“For instance, when a user device receives data indicating selection of the wakeup process component 216 while in a first context, the user device can cause a bedroom lamp and a furnace at a first physical location to turn on, e.g., to increase the temperature. When a user device receives data indicating selection of the wakeup process component 216 while in a different, second context, the user device can cause an overhead light and blinds at a different, second physical location to turn on.” Davenport ¶ 67.
Since Davenport does not provide detail about the “data indicating a selection” of a GUI component, Davenport does not explicitly anticipate the concept of recognizing a first gesture. In other words, Davenport teaches a “first selection,” but does not necessarily disclose that the first selection is specifically a “first gesture.”
Praphul, however, teaches a system configured to perform several of the claimed steps (see Praphul FIG. 5), including steps to:
recognize a first gesture 
“In step 502, a gesture command from a user is detected by the gesture detection module of the host entertainment device.” Praphul ¶ 25.
identify a first controllable device from a plurality of controllable devices 
Next, in steps 504–506, “the host device determines the appropriate destination device based on [] meta-interactions” recognized in the gesture. Praphul ¶ 25. Meta-interactions are “interactions which do not result in any action but are useful for interpreting the interaction itself, may be utilized to identify the destination device of a particular user interaction or gesture.” Praphul ¶ 20.
and a first action that is to be executed at the identified first controllable device, based on the first gesture; and 
In addition to determining the appropriate destination device in steps 506, “[t]he gesture command is then converted to an alternate command signal (e.g. infrared) via the signal processor of the host device in step 508.” Praphul ¶ 25.
control the identified first controllable device to execute the first action based on the first gesture.
“Thereafter, the alternate command signal is broadcast or transmitted by the host device to the destination device in step 510. Based on the received command signal at the destination device, the associated operation command is executed thereon in step 514.” Praphul ¶ 25.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Davenport’s system with Praphul’s technique for recognizing gestures. One would have been motivated to add Praphul’s gesture recognition techniques to Davenport’s system because the use of gestures avoids multiple problems that arise from requiring physical input instead of gestures. See Praphul ¶¶ 1, 10, and 11.
Davenport and Praphul teach the system of claim 1, but do not explicitly disclose the use of “a trained deep neural network” for cross correlating the sensor data. 
Sakamoto, however, teaches control circuitry (an “arithmetic block 211) configured to 
utilize a trained deep neural network to cross-correlate the first sensor data and the second sensor data to obtain the cross-correlated information.
“[P]ieces of raw data of the pieces of data obtained from the sensors are input to the arithmetic block 211. The arithmetic block 211 fuses the pieces of raw data input from the sensors to generate the raw data fusion result 701 that is surrounding object data . . . . The raw data fusion result 701 is output by machine learning. The machine learning here refers to, for example, generate the raw data fusion result 701 obtained by performing the sensor fusion of the pieces of raw data by inputting the pieces of raw data from the sensors to a neural network (NN) or a deep neural network (DNN) provided in the arithmetic block 211.” Sakamoto ¶ 31.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Davenport and Praphul’s sensor arrangements by supplementing them with Sakamoto’s arithmetic block 211, thereby fusing the data from the various sensors utilizing a trained deep neural network to obtain a data fusion result 701 (the claimed cross-correlated information). One would have been motivated to duplicate arithmetic block 211 because a deep neural network would enable processing of “a large amount of pieces of data,” and “highly accurate” interpretation thereof. Sakamoto ¶ 31.
Du Bois and Elangovan teach the system of claim 1, but do not explicitly disclose the use of “a trained deep neural network” for cross correlating the sensor data. 
Sakamoto, however, teaches control circuitry (an “arithmetic block 211) configured to 
utilize a trained deep neural network to cross-correlate the first sensor data and the second sensor data to obtain the cross-correlated information.
“[P]ieces of raw data of the pieces of data obtained from the sensors are input to the arithmetic block 211. The arithmetic block 211 fuses the pieces of raw data input from the sensors to generate the raw data fusion result 701 that is surrounding object data . . . . The raw data fusion result 701 is output by machine learning. The machine learning here refers to, for example, generate the raw data fusion result 701 obtained by performing the sensor fusion of the pieces of raw data by inputting the pieces of raw data from the sensors to a neural network (NN) or a deep neural network (DNN) provided in the arithmetic block 211.” Sakamoto ¶ 31.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Du Bois and Elangovan’s sensor arrangements by supplementing them with Sakamoto’s arithmetic block 211, thereby fusing the data from the various sensors utilizing a trained deep neural network to obtain a data fusion result 701 (the claimed cross-correlated information). One would have been motivated to duplicate arithmetic block 211 because a deep neural network would enable processing of “a large amount of pieces of data,” and “highly accurate” interpretation thereof. Sakamoto ¶ 31.
Claim 2
Davenport and Praphul teach the cross-correlation system according to claim 1, wherein the control circuitry is further configured to 
split the first gesture into a first component and a second component, and wherein the first controllable device is identified based on the first component, and the first action is identified based on the second component.
“[E]amples of the present invention provide a method that allows the user to overload a particular gesture command and then specify which device the command is meant or destined.” Praphul ¶ 20. For example, “the non-dominant hand 424 of the user 426 may be used for specifying the destination device while the dominant hand 432 is being used for gestures interactions,” Praphul ¶ 21 (referring to FIG. 4A), or, “a hand swipe gesture from left to right may mean "increase volume" of a particular device, while the number of fingers held-out while making the gesture may specify whether the gesture command is destined for the first device 405, second device 410, or third device 415.” Praphul ¶ 24 (referring to FIG. 4E). 
Claim 3
Davenport and Praphul teach the cross-correlation system according to claim 1, wherein the first gesture corresponds to a hand gesture, wherein the control circuitry is further configured to:
detect a first configuration of a first hand and a second configuration of a second hand of the first user;
“FIG. 4A depicts a ‘non-dominant hand’ meta-interaction approach. According to this approach, the non-dominant hand 424 of the user 426 may be used for specifying the destination device while the dominant hand 432 is being used for gestures interactions.” Praphul ¶ 21.
and determine a joint meaning of the first configuration of the first hand and the second configuration of the second hand specific to the first user for recognition of the first gesture.
“As shown in the present example, the user 426 is forming a ‘BACK’ gesture command with the dominant hand 424, while simultaneously holding up one finger with the non-dominant hand so as to indicate the destination entertainment device (i.e. device 1) for execution of the ‘BACK’ operation.” Praphul ¶ 21.
Claim 4
Davenport and Praphul teach the cross-correlation system according to claim 3, wherein the control circuitry is further configured to:
set the first configuration of the first hand as a first component of the first gesture and the second configuration of the second hand as a second component of the first gesture;
“[T]he non-dominant hand 424 of the user 426 may be used for specifying the destination device while the dominant hand 432 is being used for gestures interactions.” Praphul ¶ 21.
and utilize the first component to control the first controllable device from the plurality of controllable devices and the second component to execute the first action associated with the identified first controllable device.
“As shown in the present example, the user 426 is forming a ‘BACK’ gesture command with the dominant hand 424, while simultaneously holding up one finger with the non-dominant hand so as to indicate the destination entertainment device (i.e. device 1) for execution of the ‘BACK’ operation.” Praphul ¶ 21.
Claim 5
Davenport and Praphul teach the cross-correlation system according to claim 3, wherein the control circuitry is further configured to:
track at least one of: a relative movement of the second hand in the second configuration with respect to the first hand in the first configuration, a change in the second configuration of the second hand while the first configuration is maintained, or an independent movement of the second hand in the second configuration while the first configuration of the first hand is maintained;
Praphul teaches tracking at least two of the foregoing (and therefore, “at least one of” the foregoing). With respect to the change in the second configuration while the first configuration is maintained, “some gestures within the same interaction domain may act as meta-interactions that set the destination device unless future meta-interactions are received within a given time period. For example, the user 426 may select ‘device 2’ as the destination device and then, within a predetermined time threshold (e.g. 5 seconds) and within the same interaction domain, form a gesture command (e.g. ‘GO BACK’, ‘VOLUME UP’, etc.) for operating the selected destination device.” Praphul ¶ 22 (referring to FIG. 4C.).
With respect to the independent movement of the second hand while the first hand remains the same. For instance, as shown in FIG. 4E, “a hand swipe gesture from left to right may mean ‘increase volume’ of a particular device, while the number of fingers held-out while making the gesture may specify whether the gesture command is destined for the first device 405, second device 410, or third device 415. Here, the hand swipe gesture 432 includes two fingers so as to indicate to the host device to perform a volume increase operation on the second device 410 (the host device may even be the second device).” Praphul ¶ 24.
and control the identified first controllable device to execute a sequence of actions for a specified time period based on a continuous tracking of the relative movement of the second hand, the change in second configuration, the independent movement of the second hand, or a combination thereof.
As mentioned above, based on either of these motions, the system may execute a “BACK” or “GO BACK” command, see Praphul ¶¶ 22–23, which is understood to cause the target device to rewind its content for a specified period of time.
Claim 6
Davenport and Praphul teach the cross-correlation system according to claim 1, 
wherein the first gesture corresponds to a combination of a voice command and a movement of a set of points in the first sensor data of the first user.
“FIG. 4B depicts a ‘cross-modal’ meta-interaction approach. Here, the meta-interaction may include a visual hand gesture accompanied by another modality (e.g. speech) which specifies the destination device. As shown in this example, a visual hand gesture for a ‘BACK’ command may be accompanied by a speech tag such as ‘DVD’ or ‘DVR’ to specify which device the ‘BACK’ command is meant to operate or control.” Praphul ¶ 22.
Claim 7
Davenport, as combined with Praphul, teaches the cross-correlation system according to claim 1, wherein the control circuitry is further configured to:
identify the first user based on the cross-correlated information of the first user;
“In some implementations, the dynamic user-interface configuration system waits to detect the sensors until receiving data that indicates a request for presentation of a user interface . . . . The request can identify the user account for which the user interface will be presented.” Davenport ¶ 70.
and determine a position of the first user based on the cross-correlated information of the first user.
“The dynamic user-interface configuration system determines data for the user account associated with a user device (304). The data for the user account can be data that identifies a user device for the user account [and] data that indicates a location or likely location for the user device.” Davenport ¶ 71; see also Davenport ¶ 27 (using the data from those sensors, the dynamic user-interface configuration system 102 can “determine a physical location within the house at which the user device 116a–c is located.”).
Claim 14
Davenport and Praphul teach the cross-correlation system according to claim 1, wherein the control circuitry is further configured to:
obtain an image of the first user from an image-capture device; obtain third sensor data from a plurality of user-devices associated with the first user;
“For instance, the dynamic user-interface configuration system 102 can use data from one or more sensors 114a–d installed at the house 112 to determine a physical location within the house at which the user device 116a-c is located,” some of which includes data from a camera 114a, while the other data is received from the plurality of other sensors 114b–d. Davenport ¶ 27.
and cross-correlate the image and the third sensor data with the first sensor data and the second sensor data to obtain additional cross-correlated information of the first user.
“When the dynamic user-interface configuration system 102 determines that the user device 116a is in a bedroom, using data received from a camera 114a and a lamp 114b, the dynamic user-interface configuration system 102 can configure a user interface with a first set of graphical user interface components.” Davenport ¶ 27. 
The cross correlation of the camera 114a data and lamp 114b data with the first and second sensor data occurs in the sense that the data from the lamp 114b (the claimed third sensor data), the camera 114a (the claimed image), the motion sensor 114c (the claimed first sensor data) are all taken as factors “to configure a user interface differently depending on whether the data indicates that a user device, that will present the user interface, is physically located at a user’s house 112, office, or another location,” Davenport ¶ 26, and the user interface configured according to all of the foregoing data then receives a user input selecting one of the components (the claimed second sensor data), see Davenport ¶¶ 63 and 67, which ultimately controls the identified first controllable device in accordance with parent claim 1.
Claims 19 and 20
Claims 19 and 20 are directed to the same method that the system of claim 1 performs, and the non-transitory computer-readable medium having stored thereon, the same computer implemented instructions that drive the system of claim 1. Claims 19 and 20 are therefore rejected according to the same findings and rationale as set forth above for claim 1.
II.	DU BOIS, ELANGOVAN, AND SAKAMOTO TEACH CLAIMS 1, 7, 13, 14, 19, AND 20.
Claims 1, 7, 13, 14, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 9,661,470 (hereafter “Du Bois”) in view of U.S. Patent Application Publication No. 2015/0077336 (hereafter “Elangovan”), and further in view of Sakamoto
Claim 1
Du Bois teaches:
A cross-correlation system, comprising: 
“FIG. 1 depicts a configuration of an information system, according to an example implementation.” Du Bois col. 6 ll. 5–7.
control circuitry 
“In the example implementation, the information system is shown having a computing system 104 configured with one or more processors 106, data storage 108 storing program instructions 110, and power source(s) 112.” Du Bois col. 6 ll. 13–17.
configured to:
The one or more processors 106 are configured to perform the method 300 of FIG. 3, Du Bois col. 11 ll. 30–47, which will now be discussed.
obtain first sensor data of a first user from a radio detection and ranging system;
“Turning to FIG. 3, at block 302, method 300 includes receiving, from at least one depth sensor, point cloud data representative of a cluster of one or more potential actors at a location in an environment.” Du Bois col. 11 ll. 58–61.
detect a first portable device carried by the first user based on the first sensor data of the first user;
“At block 306, method 300 includes determining that a current location of the device is proximate to the location of the cluster of one or more potential actors . . . using the location information from the device and the location of the potential actors according to the depth sensor data to determine whether the device is currently located proximate to the cluster of the potential actors.” Du Bois col. 13 ll. 23–34. 
obtain second sensor data from the first portable device based on the detection of the first portable device of the first user;
“At block 308, method 300 may include receiving, from the device, movement information indicative of movement of the device.” Du Bois col. 13 ll. 52–55. Block 308 receives movement information from the device as a consequence of the previous block 306 detecting that the device’s location coincides with the point cloud sensor data’s location. See Du Bois FIG. 3.

“At block 310, method 300 may include determining a portion of the point cloud data indicative of movement that matches the movement of the device based on the movement information.” Du Bois col. 14 ll. 8–12.
to obtain cross-correlated information of the first user;
“At block 312, method 300 may include identifying, using the determined portion of the point cloud data, a particular actor of the cluster of one or more potential actors that corresponds to the device,” Du Bois col. 14 ll. 61–64, which ultimately allows the method 300 to “provid[e] an output signal indicating the portion of the point cloud data representative the identified particular actor.” Du Bois col. 15 ll. 53–55
Du Bois does not appear to explicitly look for gestures in the output signal that it produces as a result of cross-correlating the sensor data.
Elangovan, however, teaches a cross-correlation system, see Elangovan FIG. 1(B)2), comprising: control circuitry, see Elangovan FIG. 9, configured to:
cross-correlate the first sensor data and the second sensor data to obtain cross-correlated information of the first user;
A detection processor “aggregates and fuses the sensor data from each of [] one or more sensors using the at least one or more characteristics of human anatomy stored in the memory to determine the pose of at least the portion of the human body based upon a locality of said one or more sensors.” Elangovan ¶ 5.
recognize a first gesture specific to the first user based on the cross-correlated information of the first user;
“[A]n aggregator unit [] wirelessly inputs the pose data to determine a gesture associated therewith.” Elangovan ¶ 6.
identify a first controllable device from a plurality of controllable devices and a first action that is to be executed at the identified first controllable device, based on the first gesture; and 
“Gestures such as waving your arm from one side to another or micro-gestures such as swiping your index finger from one side to another are mapped to functions, such as changing channels on a TV or advancing the song being played.” Elangovan ¶ 25.
control the identified first controllable device to execute the first action based on the first gesture.
“Various poses and gestures of the human skeleton over a period of time can be aggregated to derive information that is interpreted (either at the sensor or at the device) and communicated over wireless channels such as Bluetooth or Infrared to control various devices such as computers, televisions, portable devices and other electronic devices.” Elangovan ¶ 20.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known elements of Du Bois and Elangovan’s disclosures according to known methods to yield the predicable result of the claimed invention. Pursuant to MPEP § 2143 (subsection (I.)(A.)), the following findings of fact, supported by a preponderance of the evidence, lead to this conclusion of obviousness:
(1) The above discussion mapping each claim element to each corresponding element in the Du Bois and Elangovan references cites evidence from both of those references that shows the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
(2) One of ordinary skill in the art could have combined the elements as claimed by known methods, because Elangovan’s “detection processor” was already capable of receiving the same data that Du Bois’s method 300 produces. Furthermore, each element merely performs the same function as it does separately, because the present rejection does not rely upon changing any of the prior art’s elements in their given form. In other words, Du Bois’s sensors, the data they produce, and the cross-correlation information (the signal from block 312) can simply be fed into Elangovan’s detection processor without any modification to or adaptation of the aforementioned elements or their data.
(3) One of ordinary skill in the art would have recognized that the results of the combination were predictable, because the input that Elangovan’s detection processor receives the is the same kind of information produced by Du Bois’s output signal indicating the portion of the point cloud data representative the identified particular actor. Since Elangovan is presumed to be operable, see MPEP § 2121, it was reasonable for a skilled artisan to predict that Elangovan’s detection processor indeed behaves as expected in response to the input that Elangovan discloses is to be given to the detection processor. Since Du Bois’s output signal is substantially the same as the input expected by Elangovan’s detection processor, the result of combining the references—i.e., the detection processor processes Du Bois’s output signal exactly as Elangovan discloses—would have been predictable to the person of ordinary skill in the art.
Therefore, in view of the foregoing facts, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known elements of Du Bois and Elangovan’s disclosures according to known methods to yield the predicable result of the claimed invention.
Claim 7
Davenport, as combined with Praphul, teaches the cross-correlation system according to claim 1, wherein the control circuitry is further configured to:
identify the first user based on the cross-correlated information of the first user;
“At block 312, method 300 may include identifying, using the determined portion of the point cloud data, a particular actor of the cluster of one or more potential actors that corresponds to the device.” Du Bois col. 14 ll. 61–64. 
and determine a position of the first user based on the cross-correlated information of the first user.
In response, method 300 “provid[es] an output signal indicating the portion of the point cloud data representative the identified particular actor.” Du Bois col. 15 ll. 53–55.
Claim 13
Du Bois and Elangovan teaches the cross-correlation system according to claim 1, 
wherein the first sensor data is a spatial point cloud data of a body of the first user 
“The information system may receive sensor data in various formats, which may include receiving depth sensor data in the form of point cloud data from sensors.” Du Bois col. 12 ll. 4–6. “In some examples, the information system may identify an actor within the cluster of potential actors represented by the point cloud data based on the actor moving with a sequence of changes in directions that matches or similarly resembles a sequence of changes in directions of the device over the same time period.” Du Bois col. 15 ll. 12–23.
and the second sensor data includes a device identity, location information, 
“[T]he information system may . . . receive information from the devices, including location information that indicates a given location of a device.” Du Bois col. 12 ll. 41–56. As understood by the Examiner, the foregoing teaches both device identity and location information, because “a given location of a device” necessarily requires more than merely raw location coordinates, as raw location coordinates, untethered from any other information, do not say anything about the location “of a device.” 
and signal strength information of the first portable device, 
“Additionally and/or alternatively, a device may measure its location using a Wi-Fi based positioning system (WPS) that may be based on measuring the intensity of the received signal (i.e., received signal strength or RSS) to determine a location of the device.” Du Bois col. 13 ll. 2–8.
and wherein the second sensor data is received via at least one of: a wireless wide area network signal, a wireless local area network signal, a wireless personal area network signal, or a combination thereof.
“[T]he information system may communicate with given devices operating in the environment via wireless and/or wired channels and may receive information from the devices.” Du Bois col. 13 ll. 49–54
Claim 14
Du Bois and Elangovan teach the cross-correlation system according to claim 1, wherein the control circuitry is further configured to:
obtain an image of the first user from an image-capture device; 
“[T]he information system may receive point cloud data from a LIDAR system and use the measurements to determine the positions of objects in environment 100.” Du Bois col. 12 ll. 4–20. “In an example, a LIDAR unit may be configured to use ultraviolet (UV), visible, or infrared light to image objects.” Du Bois col. 7 ll. 51–54.
obtain third sensor data from a plurality of user-devices associated with the first user;
“In some instances, the information system may merge point cloud data from multiple LIDAR units to create a merged point cloud that has a higher update rate.” “Additionally, the information system may receive sensor data from other types of sensors. For instance, a stereo camera system may provide sensor data indicating the positions of objects and/or potential actors in the environment to the information system. In some instances, the camera system (e.g., stereo depth cameras) may provide depth sensor data that enables the information system to locate actors and/or clusters of potential actors in the environment. Similarly, the information system may receive sensor data from directional microphones and/or other types of sensors that enable locating actors and/or clusters of potential actors.” Du Bois col. 12 ll. 12–20.
and cross-correlate the image and the third sensor data with the first sensor data and the second sensor data to obtain additional cross-correlated information of the first user.
“The information system may use a combination of sensor data from different types of sensors to measure aspects of the environment.” Du Bois col. 12 ll. 32–33. “At block 310, method 300 may include determining a portion of the point cloud data indicative of movement that matches the movement of the device based on the movement information. Using movement information provided by a given device having a location proximate to the cluster of potential actors, the information system may compare movements expressed within incoming point cloud data to determine a set of data points that displays movement that resembles the movement of the device over the same period of time.” Du Bois col. 14 ll. 8–32.
Claims 19 and 20
Claims 19 and 20 are directed to the same method that the system of claim 1 performs, and the non-transitory computer-readable medium having stored thereon, the same computer implemented instructions that drive the system of claim 1. Claims 19 and 20 are therefore rejected according to the same findings and rationale as set forth above for claim 1.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.1  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The rejections presented herein are only “new” in the sense that the rejections of the dependent claims did not rely upon Sakamoto, since their parent claims previously failed to include the limitations of claim 12. In other words, the Office’s response to the Applicant rolling-up claim 12 simply rolls up the corresponding rejection thereof. Likewise, the amendment necessitated this “new” ground of rejection by incorporating claim 12 into the independent claims, thereby causing all the dependent claims to incorporate the limitations of claim 12 by reference for the first time during examination.